Opinion by
Wright, J.,
Concurring in Part and Dissenting in Part:
Having consistently taken the position that the written statements made by the Snyder sisters did not constitute waivers of their privilege against self-incrimination, I am in full accord with the majority opinion so far as the determination of that question is concerned. I cannot go along, however, with the majority in holding that Barbara Ann Snyder was in contempt. It must be remembered that she was, and apparently still is, under indictment in Lancaster County for conspiracy. In any event, her testimony would involve an acknowledgment that she was guilty of fornication. I would reverse both judgments.
Gunther and Watkins, JJ., join in this opinion.